                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

TRACY LYNN COWAN,

                             Petitioner,

v.                                                        Case No. 06-13846

CLARICE STOVALL,

                      Respondent.
___________________________________/

     OPINION AND ORDER DENYING AMENDED PETITION FOR WRIT OF HABEAS
            CORPUS AND DENYING CERTIFICATE OF APPEALABILITY

        In 2006, Tracy Lynn Cowan, who is serving a lengthy prison sentence at a

Michigan prison, filed a petition for writ of habeas corpus under 28 U.S.C. § 2254,

challenging her Oakland Circuit Court jury trial conviction of possession with intent to

deliver more than 650 grams of a cocaine, Mich. Comp. Laws § 333.7401(2)(a)(1),

possession with intent to deliver marijuana, Mich. Comp. Laws § 333.7401(2)(d)(3), and

two counts of commission of a felony with a firearm, Mich. Comp. Laws § 750.227b.

(ECF No. 1.)

        In 2008, the court denied relief. (ECF No. 40.) Cowan appealed the decision, and

the Sixth Circuit in remanded the case for the court to determine whether Cowan should

be granted leave to present an unexhausted claim of ineffective assistance of counsel

to the state courts. (ECF No. 52.) The Sixth Circuit found that Cowan had made a

persuasive offer of proof that her trial counsel was ineffective for failing to investigate

and call defense witnesses at trial to support her defense that she did not have

possession of the narcotics forming the basis for her convictions. After protracted
proceedings in the state courts, the trial court held an evidentiary hearing on the claim.

Cowan was unable to make good on her offer of proof when only one of four uncalled

defense witnesses testified. The state trial and appellate courts thereafter denied relief.

       In 2019, having exhausted her state court remedies, Cowan filed an amended

habeas petition. (ECF No. 75.) The amended petition raises not only the failure-to-

investigate claim, but also numerous additional claims of ineffective assistance of

counsel new to this action. The court will deny the amended petition because the state

court reasonably adjudicated Cowan’s failure-to-investigate claim, and her new claims

are barred by the statute of limitations. The court will also deny Cowan a certificate of

appealability.

                                    I. BACKGROUND

       The Michigan Court of Appeals summarized the police investigation leading to

the charges against Cowan:

               A charged drug-dealer-turned-informant named a man who lived on
       Clarita Street in Wayne County as one of his sources for cocaine. Police
       began monitoring the address and confirmed that the address
       experienced heavy foot traffic and other activity indicative of a drug house.
       Police observed as the informant called his source and set up a cocaine
       purchase. Police then monitored the informant as he arrived at the Clarita
       Street address and discussed the proposed sale with his source. The
       source confirmed that he would provide the informant with the requested
       cocaine and asked the informant to drive him to a different house -
       defendant’s residence. The informant obliged and the source entered
       defendant’s residence, returning a few minutes later with a plastic baggie
       containing 2½ ounces of a powdery white substance in his pocket. They
       then returned to the Clarita Street address, and the source took the baggie
       inside. Police continued to monitor the situation as the source came back
       out of the house and entered the unattached garage. When the source
       came out of the garage, he carried two small baggies of cocaine, which he
       gave to the informant. The informant paid the source with prerecorded bills
       provided by police and drove away. He drove to a rendezvous point and
       turned the baggies over to police.


                                             2
                 Police sought warrants for both the house on Clarita Street and
         defendant’s house. According to the affidavit for the warrant on
         defendant’s house, the informant told police that the source went into
         defendant’s house and returned with 3 to 4 ounces of cocaine. To bolster
         the informant’s credibility, the affidavit indicates that the informant
         voluntarily conducted the buy, and that he provided narcotics information
         contrary to his penal interest. While the affidavit did not mention that the
         informant had been charged with possession of a controlled substance,
         later testimony revealed that the informant was not promised leniency but
         was only assured by police that they would vouch for his cooperation at
         sentencing. The affidavit also claims, in a conclusory manner, that the
         informant was a credible and reliable source of information based on
         undisclosed personal observations. The magistrate issued a search
         warrant for defendant’s home.

                During their search of defendant’s house, police discovered over
         700 grams of cocaine, over 250 grams of marijuana, baggies and other
         packaging material, a scale, a loaded twelve-gauge shotgun, a loaded
         nine-millimeter handgun, and women’s clothing in a closet in the master
         bedroom. In the basement, police found several “cocaine presses” for
         turning powder cocaine into densely packed “bricks,” a blender, single-
         edged razor blades, baking soda and other “cutting” agents, a digital
         scale, rubber gloves, more packaging, and another 800 grams of cocaine.
         One of the boxes of baking soda had defendant’s thumbprint on it.

People v. Cowan, Case No. 250838, 2005 WL 119811, at *1 (Mich. Ct. App. Jan. 20,

2005).

         Cowan and another man directly involved in the control buy were later charged

with narcotics and firearm offenses. Cowan was not charged for participating in the

controlled buy itself. Rather, the charges against her concerned the cocaine, marijuana,

and firearms found inside a house located on Appoline Street in Detroit. The Michigan

Court of Appeals characterized the residence as “defendant’s house” in its opinion, a

fact Cowan now disputes. Cowan was inside the Appoline residence with her children

when police raided it the night after the controlled buy. Police believed Cowan jointly

possessed the cocaine with another man who was not present—her former boyfriend

Rory Jones—because much of it was found in the closet of the locked master bedroom,

                                               3
Cowan admitted to having a key to that room, women’s clothing were found in the room,

and letters bearing Cowan’s name with the Appoline address were also found in the

room. Jones was not prosecuted at the time of Cowan’s trial.

      At trial, Shannon Portis testified to his agreement to participate in the controlled

buy, which included his drug-dealing contact taking him to the Appoline residence. (ECF

No. 8, PageID.551-58.) Portis did not go inside the Appoline residence, nor did he see

Cowan at any point during the operation. (Id.)

      Farmington Hills Police Officer Richard Wehby testified that he was assigned to a

narcotics task force at the time of the offense. Wehby reached an agreement with Portis

to conduct a purchase of cocaine. (Id., PageID.575.) Officers followed Portis during the

operation to both residences, and Wehby’s testimony largely corroborated Portis’

account of the operation. (Id., PageID.576-79.) After the buy, Wehby obtained search

warrants for both the Clarita and Appoline residences. (Id., PageID.582.)

      Wehby was present when the Appoline house was searched on the night after

the controlled buy. (Id., PageID.583.) Cowan was inside the residence, but she did not

appear to have come from the locked master bedroom when officers entered the house.

(ECF No. 8-2, PageID.617.) Officers forced entry into the locked bedroom, and inside

Wehby found a closet with another lock on it. (Id., PageID.589.) Inside the closet,

officers discovered a package of 549 grams of cocaine, another package of 114.5

grams of cocaine, and a loaded handgun. (Id., PageID.590-91, 597.) Women’s but not

men’s clothing were also located in the master bedroom and closet. (Id., PageID.597.)

Wehby also found numerous letters bearing Cowan’s name addressed to the Appoline

residence inside the master bedroom. (Id., PageID.587-88.) A quantity of marijuana was


                                            4
found in a gallon-sized zip-lock bag in the closet as well, and on top of it there was an

empty cigar box from which Cowan’s fingerprint was later identified. (Id., PageID.612-

13, 616.)

       On cross-examination, Wehby noted that some of the correspondence found at

Appoline also bore Cowan’s name, but it was addressed to 522 Smith Street in Detroit.

(Id., PageID.626.) A checkbook bearing Cowan’s name also listed the Smith Street

address. (Id., PageID.627.) Wehby conceded that it was possible that Appoline was

used as a stash house for a narcotics dealer who lived elsewhere. (Id., PageID.628-29.)

       Oakland County Sheriff’s Deputy Dave Scott was also present during the search.

(ECF No. 8-3, PaageID.401.) He searched the basement, and behind the furnace area

he located a locked pantry. (Id., PageID.403, 411.) Scott found two cocaine presses and

cocaine residue in the area. (Id., PageID.404-05.) Inside the pantry, Scott also found

800 grams of cocaine individually packaged into bricks, a blender, cutting agents,

baggies, and razor blades. (Id., PageID.411-14, 416-18.)

       Farmington Hills Police Officer Paul Nicholas also participated in the search.

(ECF No. 8-4, PageID.449.). He testified that when he entered the master bedroom

where the cocaine was found, the closet in the master bedroom was unlocked and

already partially opened. (Id., PageID.450.)

       Farmington Hills Police Detective Kevin Cronin testified that he was also present

during the search. He subsequently interviewed Cowan and videotaped the interview.

(Id., PageID.492.) Cowan never admitted to knowing that cocaine was present in the

house, and she denied being at the house at the time of the controlled buy. (Id.) Cowan

admitted to Cronin that she had keys to the locked doors. (ECF No. 8-5, PageID.495.)


                                               5
Cronin’s tactic was to try to obtain a statement by Cowan that the cocaine belonged to

Rory Jones. (Id., PageID.495-97.) Cronin testified that based on his experience as a

narcotics officer, however, he believed that the cocaine belonged to both Jones and

Cowan. (Id., PageID.497.) Cronin explained that there was over $150,000 worth of

cocaine discovered, and in his experience a drug dealer would not leave that much

cocaine with someone they did not trust. (Id.) Cronin did not know that Rory Jones

would not be home when they raided the house. (Id., PageID.518.)

       Oakland County Sheriff’s Deputy Ann Horsman was qualified as an expert in

fingerprint identification. (ECF No. 7, PageID.282.) Horsman found one identifiable print

for Cowan on the empty cigar box found in the master bedroom closet. (Id.,

PageID.288.)

       After the prosecution rested, defense counsel moved for a directed verdict. (Id.,

PageID.312.) Counsel argued that there was no evidence that Cowan was aware of the

presence of the narcotics in the residence. (Id.) The motion was denied. (Id.,

PageID.315.)

       Retired Detroit Police Detective Theo Smith testified that he was hired as

Cowan’s private investigator. (ECF No. 7-2, PageID.222-23.) He identified photographs

of the basement and noted that the cellar could not be seen from most of the basement.

(Id., PageID.233.) He further noted that in order to see all the way into the closet in the

master bedroom, he had to move other items out of the way. (Id., PageID.260.) This

testimony was aimed at establishing that a person staying at the Appoline residence

might not be aware of the presence of the narcotics.




                                             6
       The jury found Cowan guilty of the charged offenses, and Cowan pursued a

direct appeal. Her appellate counsel filed an appellate brief that raised three claims:

       I. The trial court erred in denying Defendant’s request for a Franks
       hearing, and in denying her motion to suppress the evidence which was
       discovered as the result of the execution of the search warrants in this
       case.

       II. Defendant’s Federal and State constitutional rights to the effective
       assistance of counsel were violated where she was prejudiced by her
       lawyer’s failure to perform at an objective standard of reasonable
       competence [for (1) failing to object to “profiling” evidence, (2) eliciting
       testimony whether Cowan’s home might be a “stash house,” and (3) failing
       to object to opinion testimony from the interrogating officer.]

       III. The trial court erred in declining to sentence Defendant pursuant to the
       amended narcotics sentencing statutes where Defendant was not
       convicted until after the effective date of those amendments.

       The Michigan Court of Appeals affirmed the trial court in an unpublished opinion.

Cowan, 2005 WL 119811. Cowan subsequently filed an application for leave to appeal

in the Michigan Supreme Court, but it was denied by standard order. Cowan, 702

N.W.2d 579 (Table) (Mich. 2005).

       Cowan then filed the instant action, initially raising only her direct appeal claims.

After Respondent filed its answer, and after the statute of limitations had expired,

Cowan filed a motion to amend her petition to include eight new claims: (1) trial counsel

was ineffective for failing to timely move for the admission of the defense videotape of

the layout of the Appoline residence; (2) trial counsel failed to raise an alibi defense and

interview alibi witnesses; (3) trial counsel failed to object to prosecutorial misconduct;

(4) trial counsel failed to object to the prosecutor’s inadequate pre-trial investigation; (5)

the prosecutor committed misconduct by improper vouching, improper bolstering, and

failing to investigate the possible perjury by a prosecution witness; (6) Cowan was


                                              7
denied her right to present a defense by when she was denied leave to present video

and photo evidence; (7) Cowan’s alibi defense shows she is innocent; and (8) appellate

counsel was ineffective for failing to raise meritorious claims. (ECF No. 21.)

       The court denied Cowan’s motion to amend because the new claims did not

relate back to the original petition, rendering them time-barred under 28 U.S.C. §

2244(d). (ECF No. 29.) The Court subsequently determined that the claims Cowan

raised in her original petition were meritless, and it denied the petition and denied a

certificate of appealability. (ECF No. 40.)

       Cowan appealed, and the Sixth Circuit granted her a certificate of appealability

with respect to her ineffective assistance of trial counsel claim. (ECF No. 51.) The Sixth

Circuit subsequently reversed in part, finding that Cowan’s unexhausted failure to

investigate claim was not clearly meritless, related back to the filing of her original

petition that alleged trial counsel was ineffective for failing to investigate a defense, and

it was therefore not time barred. Cowan v. Stovall, 645 F.3d 815, 817, 819-20 (6th Cir.

2011). The decision denying the petition was otherwise affirmed. Id. at 817, 821.

       The Sixth Circuit described the potential merit of the unexhausted failure to

investigate claim as follows:

               Cowan’s claim is that her lawyer was ineffective as a result of his
       failure to interview at least four other witnesses who were in the Appoline
       house on the date of the controlled buy and raid. That omission itself
       amounted to patently deficient performance on her lawyer’s part. And we
       think it only common sense that the prejudice that flowed from that
       omission comprises all of the testimony that the record suggests those
       witnesses would have offered. The record is not fully developed before us,
       in part because the claim is unexhausted. But the record does include
       sworn affidavits from four witnesses whom Perlman should have
       interviewed. Those affidavits suggest that at least two witnesses—one of
       whom was Rory Jones’s son—would have testified that Cowan had been
       absent not only during the controlled buy, but also when Jones allegedly

                                              8
       stashed the drugs in the house that same day. See Tucker Aff. ¶ 6;
       Richard Carter Aff. ¶ 5. The latter affidavit also says that Cowan became
       upset with Jones on one occasion when he left drugs in the house. Id. ¶ 7.
       Further development of the claim may yield additional relevant testimony.
       None of this is to say, of course, that Cowan’s claim is actually
       meritorious; that issue is for the state courts to decide, at least in the first
       instance. But it is to say that we should not dismiss the claim out of hand
       as frivolous. Even the Warden conceded at oral argument before us that
       we should remand the claim, rather than dismiss it outright, if we held that
       it was timely presented and unexhausted—and now we have so held.

Id. at 820.

       Because the new claim was unexhausted, the Sixth Circuit remanded the case

for the court to determine whether Cowan could establish good cause for failing to

previously present her new claim to the state courts such that the habeas petition

should be stayed to allow her to exhaust the claim. Id. at 820-21. The court found that

Cowan demonstrated good cause to warrant a stay, and it directed Cowan to return to

state court and exhaust her “ineffective assistance of counsel claim based on a theory

of counsel’s failure to interview certain key witnesses.” (ECF No. 60, PageID.1792.)

       Cowan thereafter filed a motion for relief from judgment in the trial court. The

motion, however, was not limited to the one claim determined by the Sixth Circuit to

relate back to the filing of the petition, but instead it raised a total of fourteen new

claims. The case sat in the trial court for a period of several years without any

movement due to a clerical error. The trial court eventually appointed counsel for

Cowan, and he filed an amended motion for relief from judgment that raised two

additional claims of ineffective assistance of trial counsel. The trial court denied the

motions because the claims lacked merit and under Michigan Court Rule 6.508(D)(3).

(ECF No. 82-5.)



                                               9
       Cowan then filed an application for leave to appeal in the Michigan Court of

Appeals, but it was denied by form order. (ECF No. 82-10.) Cowan then filed an

application for leave to appeal in the Michigan Supreme Court. The Michigan Supreme

Court remanded the case back to the trial court for a hearing on two issues: “(1)

whether the defendant’s trial counsel was ineffective for failing to call witnesses who

may have provided exculpatory information; and (2) whether the defendant is entitled to

relief from judgment based on these claims.” People v. Cowan, 902 N.W.2d 418

(Table) (Mich. 2017).

       The trial court conducted the evidentiary hearing on June 8, 2018. Besides her

own testimony, Cowan presented only one of the four witnesses she claimed her

counsel should have interviewed and called as defense witnesses, her daughter Rachel

Carter. Cowan’s trial counsel, David Perlman, had since passed away.

       Rachel Carter testified at the hearing that at the time of the police raid, she was a

teenager and lived at the Appoline residence with her siblings Crystal and Richard, as

well as Rory Jones’ son Papillon, who she regarded as a brother. (ECF No. 82-6,

PageID.2199.) When asked about her siblings’ whereabouts, Carter testified that

Papillon had “his own court issues” in another state but lived in Detroit. (Id.,

PageID.2199, 2202.) She had no contact with Richard for the last few months. (Id.,

PageID.2199.) And Crystal lived in Georgia, knew about hearing, but was unable to

make the trip. (Id.)

       During the time period of the police raid, Carter explained that Cowan “stayed

back and forth” between Appoline and her grandmother’s house on Smith Street,

though she spent more time at her grandmother’s house. (Id., 2219-20.) The Appoline


                                             10
residence was Cowan’s childhood home. (Id., PageID.2200.) While Carter and her

siblings lived there, Cowan would come to the Appoline residence “mostly every day.”

(Id.) But she did not often sleep there. (Id.)

       On the day of raid, Cowan drove Carter and Crystal home to the Appoline

residence after school, and Cowan stayed the night. (Id., PageID.2201.) Rory Jones

was also at the house that evening, but Carter did not know who arrived at the Appoline

residence first. (Id.) They did not arrive home until around 6:30 p.m. that evening. (Id.,

PageID.2210.) Rory left the residence after they arrived home. (Id.) Carter testified that

Jones helped pay rent for Appoline because his son Pappilon, who was not related to

Cowan, lived there. (Id., PageID.2201.) Jones was not there when the police came. (Id.,

PageID.2202.) According to Carter, Jones had permission from Cowan to stay at the

Appoline residence. (Id.)

       Carter testified that Cowan had “left her bedroom set and maybe some clothes in

her closet and . . . some stuff in the drawer but a lot or her stuff was at my

grandmother’s house.” (Id., PageID.2202-03.) Carter estimated that “it was probably

even, she had a whole room in my grandmother’s house too, so she had stuff over there

too, so it might have been even.” (Id., PageID.2203.) Further, Carter stated that when

Cowan slept at Appoline, Cowan stayed in the bedroom where the cocaine and guns

were later found. (Id.) That was also the room that Jones used when he stayed over,

though Cowan and Jones never slept in the room on the same night. (Id., PageID.2203,

2210.) According to Carter, both Cowan and Jones had keys to that bedroom and to the

locked closet inside it. (Id., PageID.2203.) Cowan “paid the bills” for Appoline, and

Jones helped. (Id., PageID.2207.)


                                                 11
       Carter testified that she moved to the Appoline residence with her siblings and

Cowan sometime in 1999. (Id., PageID.2206.) She confirmed that both Rory Jones and

Cowan were at the Appoline house at the same time on the day before the nighttime

police raid. (Id., PageID.2207.)

       Cowan also testified at the evidentiary hearing. She said that she stayed

overnight at Appoline only once a month or so at the time of the raid, and it was

coincidental that she happened to be there on the night of the police raid. (Id.,

PageID.2212.) Cowan testified that she nevertheless went to the Appoline residence

almost every day because her children lived there. (Id., PageID.2215.) She testified that

most of her clothes, however, were at Smith Street. (Id., PageID.2213.) She admitted to

having a key to the master bedroom, but she said the key to the locked closet was kept

in the linen closet. (Id., PageID.2212.)

       Cowan testified that Rory Jones was never a resident of the house. (Id.) They

had broken up years before. (Id.) Jones gave Cowan money from time to time, as his

son Papillon lived at Appoline. (Id., PageID.2215.) Cowan did not know whether Jones

had a key to the master bedroom, but she conceded that he must have, since the drugs

were found there. (Id., PageID.2212.) On the day of the raid, contrary to her daughter’s

testimony, Cowan said that Jones was not at the house when they arrived home. (Id.)

Cowan was not aware that cocaine was being sold out of the house or that it was

present in the house that night. (Id., PageID.2212-13.)

       Cowan testified that she had no recent contact with Papillon. (Id., PageID.2213.)

Nor had she talked with Richard Carter for the last few months. (Id.) Cowan explained




                                            12
that Crystal was not able to attend the hearing because she lived in Georgia and could

not afford to travel. (Id., PageID.2213.)

       Following the hearing, the trial court denied the motion for relief from judgment.

The court cited Michigan Court Rule 6.508(D)(3), but the body of the opinion only

discussed the merits of the claim, finding “defendant has not demonstrated that she was

denied the effective assistance of counsel by defense counsel’s failure to interview, or

call at trial, individuals that were present at the house on the evening of trial.” (ECF No.

82-9, PageID.2315.)

       Cowan filed a delayed application for leave to appeal in the Michigan Court of

Appeals, but that court denied leave to appeal “for failure to establish that the trial court

erred in denying the motion for relief from judgment.” (ECF No. 82-12.) The Michigan

Supreme Court likewise denied leave to appeal by standard order. People v. Cowan,

932 N.W.2d 633 (Table) (Mich. 2019).

       Cowan then returned to this Court and filed her amended petition. (ECF No. 75.)

The matter has been thoroughly briefed and is ready for disposition. (ECF Nos. 81, 85.)

                                       II. STANDARD

       Title 28 U.S.C. § 2254(d) curtails a federal court’s review of constitutional claims

raised by a state prisoner in a habeas action if the claims were adjudicated on the

merits by the state courts. Relief is barred under this section unless the state court

adjudication was “contrary to” or resulted in an “unreasonable application of” clearly

established Supreme Court law or the adjudication was “based on an unreasonable

determination of the facts in light of the evidence presented.” 28 U.S.C. § 2254(d)(1)-

(2).


                                             13
       “A state court’s decision is ‘contrary to’ . . . clearly established law if it ‘applies a

rule that contradicts the governing law set forth in [Supreme Court cases]’ or if it

‘confronts a set of facts that are materially indistinguishable from a decision of [the

Supreme] Court and nevertheless arrives at a result different from [this] precedent.’”

Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003) (quoting Williams v. Taylor, 529 U.S.

362, 405-06 (2000)). “[T]he ‘unreasonable application’ prong of [§ 2254(d)(1)] permits a

federal habeas court to ‘grant the writ if the state court identifies the correct governing

legal principle from [the Supreme] Court but unreasonably applies that principle to the

facts’ of petitioner’s case.” Wiggins v. Smith, 539 U.S. 510, 520 (2003) (quoting

Williams, 529 U.S. at 413).

                                       III. DISCUSSION

                                  A. Failure to Investigate

       Cowan’s primary claim—and the only one for which she was granted a stay—

asserts that her trial counsel was ineffective for failing to interview and call at trial four

defense witnesses. According to Cowan, the witnesses would have shown that the

prosecutor failed to demonstrate that she possessed or knew about the cocaine and

handgun found in the Appoline residence on the date of the police raid.

       Respondent argues that review of the claim is barred because the trial court

relied on Michigan Court Rule 6.508(D)(3), a state procedural rule, as a basis for

denying relief. The passage relied upon by Respondent in the trial court’s order states:

“Defendant cannot meet the ‘good cause’ and ‘actual prejudice’ standards required to

establish entitlement to relief from judgment because she has not shown that defense

counsel’s failure to interview or call as witnesses the other individuals in the home


                                               14
amounted to ineffective assistance of counsel.” (ECF No. 82-9, PageID.2312.) The bulk

of the trial court’s opinion discusses only the underlying substantive merits of the claim

in light of the evidence presented at the hearing. (Id., PageID.2312-15.) Despite the

passing reference to Rule 6.508(D)(3), therefore, the opinion appears to have been a

merits adjudication.

       Procedural default is not a jurisdictional bar to habeas review. See Howard v.

Bouchard, 405 F.3d 459, 476 (6th Cir. 2005). Federal courts on habeas review “are not

required to address a procedural-default issue before deciding against the petitioner on

the merits.” Hudson v. Jones, 351 F.3d 212, 215 (6th Cir. 2003) (citing Lambrix v.

Singletary, 520 U.S. 518, 525 (1997)). The Supreme Court has explained the rationale

behind such a policy: “Judicial economy might counsel giving the [other] question

priority, for example, if it were easily resolvable against the habeas petitioner, whereas

the procedural-bar issue involved complicated issues of state law.” Lambrix, 520 U.S. at

525. Such is the case here. The procedural default issue here is muddled by the fact

that the trial court made only a passing reference to a state procedural rule and mostly

rested its decision on the substantive merits of the federal claim. The court will therefore

bypass the procedural default argument and will address the merits of Cowan’s claims.

       Under clearly established Supreme Court law, a violation of the Sixth

Amendment right to the effective assistance of counsel is established where an

attorney’s “performance was deficient” and “the deficient performance prejudiced the

defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). An attorney’s

performance is deficient if “counsel’s representation fell below an objective standard of

reasonableness.” Id. at 688.


                                            15
       To establish that she was prejudiced by her counsel’s deficient performance, a

petitioner must show “a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. A reasonable probability

is a probability sufficient to undermine confidence in the outcome.” Id. at 694.

“Strickland’s test for prejudice is a demanding one. ‘The likelihood of a different result

must be substantial, not just conceivable.’” Storey v. Vasbinder, 657 F.3d 372, 379 (6th

Cir. 2011) (quoting Harrington v. Richter, 562 U.S. 86, 112 (2011)). When deciding

whether counsel’s errors prejudiced a petitioner, the court “must consider the totality of

the evidence before the . . . jury,” on the assumption that “a verdict or conclusion only

weakly supported by the record is more likely to have been affected by errors than one

with overwhelming record support.” Strickland, 466 U.S. at 695.

       On the whole, the standard for obtaining habeas corpus relief is “difficult to

meet.” White v. Woodall, 572 U.S. 415, 419 (2014) (quoting Metrish v. Lancaster, 569

U.S. 351, 358 (2013)). In the context of an ineffective assistance of counsel claim under

Strickland, the standard is “all the more difficult” because “[t]he standards created by

Strickland and § 2254(d) are both highly deferential . . . and when the two apply in

tandem, review is doubly so.” Harrington, 562 U.S. at 105 (internal citations and

quotation marks omitted).

       Based on the trial record and the evidence elicited at the evidentiary hearing, the

state trial court’s adjudication of Cowan’s claim was reasonable. After reciting the

Strickland standard, the trial court first found that Cowan failed to demonstrate that she

was prejudiced by the failure to interview and present the defense witnesses:

              At trial, the prosecutor argued that Defendant must have known
       about the drugs found in the house because Defendant lived at the house.

                                             16
       While Carter’s testimony established that Defendant lived between the
       Appoline house and her grandmother’s house, it also indicated that
       Defendant visited the Appoline house, where her children lived, almost
       daily, that she sometimes spent the night there, that she slept in the
       bedroom where the drugs were found whenever she spent the night at the
       house, and that she slept in the bedroom where the drugs were found on
       the night of the raid. In addition, Defendant had a key to the locked closet
       where the drugs were found. When asked whether Defendant kept
       personal belongings in the Appoline house, Carter testified that, among
       other items, Defendant “maybe [kept) some clothes in her closet.” Carter’s
       testimony does not show that Defendant would not have known about the
       drugs or that she did not exercise dominion and control over them. While
       Carter’s testimony also revealed that Rory Jones had a key to the house
       and the bedroom, and that he came and went at the house as he pleased,
       the argument that the drugs belonged to Rory Jones, and that Rory Jones
       was the person in the house that participated in the controlled buy, was
       presented to the jury at trial. Specifically, defense counsel argued that the
       drugs could have belonged to Rory Jones, noting that there was evidence
       that Rory Jones’ car was seen at the house on the evening in question.
       Essentially, while Carter’s testimony indicated that that Rory Jones may
       have known about the drugs in the house, it did not negate the evidence
       of Defendant’s knowledge of the drugs. Having reviewed Rachel Carter’s
       testimony at the Ginther hearing, the Court cannot conclude that there is a
       reasonable probability that Defendant would have been acquitted had
       Rachel Carter’s testimony been presented at trial. Solomonson, 261 Mich.
       App. 657, 663-664.

(ECF No. 82-9, PageID.2313-14.) The court then found that Cowan failed to

demonstrate deficient performance because if it was true, as Cowan alleged, that she

did not live at the Appoline residence, then Cowan surely would have raised the claim at

an earlier stage in the proceedings. (Id., PageID.2314.) Further, after an interview with

Cowan, the state probation department listed the Appoline residence as her address.

(Id.) The court concluded that because Cowan had not established prejudice, it did not

need to “determine whether counsel’s failure to interview and call the witnesses fell

below an objective standard of reasonableness.” (Id.)

       The court will focus on the first rationale relied upon by the trial court regarding

lack of prejudice. The facts of the case did not change much after the evidentiary

                                             17
hearing. The prosecutor’s trial theory was that Cowan at least constructively possessed

the cocaine and firearms found at the Appoline residence because she was an adult

who resided at the house who had a key to the room where they were locked away, and

she therefore had dominion and control over them. See People v. Burgenmeyer, 461

Mich. 431, 439, n. 12 (2000); People v. Wolfe, 440 Mich. 508, 519-20 (1992). The

testimony produced at the hearing did not undermine that theory. Carter testified that

while Cowan did not often sleep at the Appoline house, she came to the house nearly

every day, she paid the bills for the house, she was there with Jones on the day of the

raid, Jones had permission to stay there, Cowan had a key to the locked room where

the drugs were found, and she stayed in the locked room on the infrequent occasions

she slept there.

       Contrary to her offer of proof, Cowan was unable to produce evidence to the

state courts when given the opportunity to do so that showed that she was prejudiced

by her trial counsel’s alleged failure to interview and present as witnesses the other

residents of the Appoline residence. Cowan represented to the Sixth Circuit and to this

court that the uncalled witnesses would testify that: (1) Cowan had moved out of the

Appoline house and therefore did not have knowledge what went on there, (2) she was

not at the residence earlier that day and had no way of knowing that Jones stashed the

drugs there on that day, and (3) that she previously became upset with Jones for

leaving drugs at the house. Had the uncalled defense witnesses testified to these

things, Cowan might have demonstrated that her counsel’s failure to interview and

present these witnesses undermines confidence in the trial outcome.




                                            18
       But the evidence Cowan actually presented to the state courts fell far short. She

was able to produce only her daughter Rachel Carter’s testimony. And even Carter’s

testimony was different from her affidavit. Carter stated in her affidavit that Rory Jones

was not home when she returned with her sister and Cowan after school. (ECF No. 75,

PageID.1908, Carter Affidavit.) This would have tended to indicate (along with the

information in the other affidavits) that Cowan was not there and unaware of the

possibility that Jones stashed drugs in the house that day. At the hearing, however,

Carter testified that Jones was present at the house when they returned that evening,

and that he left afterwards. Trial testimony that Cowan and Jones were at Appoline at

the same time before the raid—though certainly not dispositive—would have helped the

prosecution more than it would have helped the defense.

       Moreover, Carter testified that Cowan visited the Appoline residence nearly every

day, even if she rarely slept there. She also testified that Cowan had a key to the master

bedroom where the drugs were found. And she confirmed that the women’s clothing

and belongings found in the master bedroom, in fact, belonged to Cowan. She also

testified that Cowan paid the bills for the residence with Jones’ help, and that Cowan

gave Jones permission to stay at the residence. All of this would have supported, not

undermined, the prosecutor’s argument that Cowan had constructive possession of the

drugs. The trial court therefore did not unreasonably apply the Strickland prejudice

standard when it found that Cowan failed to show a reasonable probability of a more

favorable trial outcome had trial counsel interviewed and called Carter as a witness at

trial. 28 U.S.C. § 2254(d)(1).




                                            19
       As for the failure to interview and call Crystal Cowan, Richard Carter, and

Papillon Tucker, Cowan failed to demonstrate Strickland prejudice when she failed to

secure these witnesses’ testimony at the hearing. Cowan bore the burden of

establishing Strickland prejudice. Cowan cites no authority (and the court is aware of

none) standing for the proposition that a defendant may demonstrate Strickland

prejudice by way of affidavit after the affiants fail to appear and testify at a hearing held

to adjudicate the merits of the claim. Indeed, Michigan law recognizes that a court may

only consider the “record evidence,” i.e., the trial record and the record of the

evidentiary hearing when determining whether the defendant has established

entitlement to relief:

       “A convicted person who attacks the adequacy of the representation he
       received at his trial must prove his claim. To the extent his claim depends
       on facts not of record, it is incumbent on him to make a testimonial record
       at the trial court level in connection with a motion for a new trial which
       evidentially supports his claim and which excludes hypotheses consistent
       with the view that his trial lawyer represented him adequately.” People v.
       Jelks, 33 Mich. App. 425, 431 (1971).

               If the record made before a defendant is convicted does not
       factually support claims he wishes to urge on appeal, he should move in
       the trial court for a new trial or, where the conviction is on a plea of guilty,
       to set aside the plea, and seek to make a separate record factually
       supporting the claims. See People v. Taylor, 387 Mich. 209, 218 (1972).
       Without record evidence supporting the claims, neither the Court of
       Appeals nor we have a basis for considering them.

People v. Ginther, 390 Mich. 436, 442-443 (1973).

       That is a matter of state procedural law, but Cowan points to no principle of

federal law that requires a reviewing court to weigh non-record affidavits after a hearing

has been held to determine whether a defendant is entitled to relief on an ineffective

assistance of counsel claim. Rather, a habeas petitioner challenging his attorney’s


                                              20
failure to present a witness at trial must show that the witness would have been

available and willing to testify in his defense, because otherwise the jury would never

hear the testimony. Coe v. Bell, 161 F.3d 320, 342 (6th Cir. 1998) (rejecting ineffective

assistance claim where “witnesses were unavailable or would not cooperate with

counsel at the time of pre-trial preparation”). That is essentially what happened here. It

is one thing to convince a witness to sign a piece of paper; it is another to secure their

sworn testimony and subject them to cross-examination at a formal court proceeding.

When Cowan failed to produce these three witnesses at the state court evidentiary

hearing, she failed to create record evidence for the state courts to consider in

determining whether she was prejudiced by her trial counsel’s failure to call them. Thus,

the trial court did not unreasonably apply federal law in failing to consider the affidavits

of the non-testifying witnesses when evaluating whether Cowan demonstrated Strikland

prejudice. 28 U.S.C. § 2254(d)(1). Accordingly, the state court’s determination that

Cowan failed to demonstrate prejudice was reasonable, precluding habeas relief under

§ 2254(d).

       Cowan blames the attorney appointed to represent her at the hearing and the

private investigator he used for failing to secure and present the three other witnesses.

(See ECF No. 75, PageID.1902-04, Amended Petition.) The alleged ineffectiveness of

counsel during state collateral post-conviction proceedings, however, is not a ground for

habeas relief. 28 U.S.C. § 2254(i); see also Post v. Bradshaw, 422 F. 3d 419, 423 (6th

Cir. 2005); Cooey v. Bradshaw, 338 F. 3d 615, 622 (6th Cir. 2003). In any event, post-

conviction counsel elicited testimony at the hearing regarding the other witnesses’

availability. Crystal Cowan lived in Georgia, and though she had been in Michigan a


                                             21
month before the hearing, she could not afford or was otherwise unable to make

another trip. Papillon Tucker was apparently unwilling or unable to testify because of his

own “court issues.” And Richard Carter had simply not been in contact with Rachel

Carter or Cowan for the few months prior to the hearing. These are not some set of

extraordinary circumstances that required the trial court to credit the untested affidavits

with veracity or even to weigh them somehow in a merits analysis.

       Cowan raises a few additional points of law regarding this claim. She claims that

apart from her trial counsel’s obligation to interview and call these witnesses, the

prosecutor had an independent obligation to present them because they were so-called

res gestae witnesses. The argument is unavailing for two reasons. First, it was only

before its amendment in 1986 that Mich. Comp. Laws § 767.40 required a prosecutor to

endorse and produce all res gestae witnesses. See People v. Baskin, 145 Mich. App.

526, 530-531 (1985). The amendment to the statute deleted the requirement that the

prosecutor produce such witnesses. See People v O’Quinn, 185 Mich. App. 40, 44

(1990). Second, the failure of a Michigan prosecutor to produce res gestae witnesses

does not implicate any federal constitutional right. See Lewis v. Jabe, 891 F.2d 291,

1989 WL 145895, at *2 (6th Cir. 1989); Atkins v. Foltz, 856 F.2d 192, 1988 WL 87710,

at *2 (6th Cir. 1988).

       Next, citing Ramonez v. Berghuis, 490 F.3d 482, 490-91 (6th Cir. 2007), Cowan

argues that a court reviewing a claim of ineffective assistance of counsel for failing to

call defense witnesses may not evaluate the credibility of the uncalled witnesses

because such an evaluation is solely for the jury. This argument is unavailing because

the issue in Ramonez was whether a factual finding by the state court that uncalled


                                            22
defense witnesses would not have been credible was subject to the presumption of

correctness under 28 U.S.C. § 2254(e)(1). Id., 490 at F.3d at 489-90. Unlike Ramonez,

the Court here is not applying § 2254(e)(1) to state-court credibility determinations

regarding the uncalled defense witnesses, and indeed the trial court did not make any

such determinations. Rather, as indicated above, the court properly evaluated the trial

court’s Strickland prejudice analysis for reasonableness under § 2254(d)(2).

       Finally, citing Doggett v. United States, 505 U.S. 647 (1992), Cowan argues that

she is excused from demonstrating Strickland prejudice due to the six-year delay by the

trial court in addressing her motion for relief from judgment. Doggett is a Speedy Trial

case. It has no application to a claim of ineffective assistance of counsel. While the

delay is regrettable and evidence may have been lost as a result, no principle of clearly

established federal law required the state court to presume prejudice in such

circumstances. Thus, Cowan has failed to demonstrate entitlement to habeas relief, and

her petition will be denied.

                                  B. Remaining Claims

       Cowan’s remaining claims are time-barred. The amended petition raises

allegations of ineffective assistance of counsel that were not presented in the original

petition (ECF No. 1), nor in Cowan’s initial motion to amend her petition (ECF No. 21).

Following the remand from the Sixth Circuit, Cowan filed a motion to stay that raised the

failure to investigate claim discussed above as well as a different set of claims from the

ones considered here. (ECF No. 57.) The court granted the motion in part, staying the

case so that Cowan could present the state courts with her failure to investigate claim

only. (ECF No. 60, PageID.1792.) Then, returning from state court, Cowan presented


                                            23
an amended petition which for the first time in federal court raised claims that trial

counsel was ineffective for: (1) being a drug addict at the time of trial; (2) having a

relationship due to his drug use with prosecution witness Officer Scott; (3) failing to

obtain discovery materials from the prosecution; (4) misstating evidence at trial that

Cowan owned the Appoline residence and that her fingerprints were found on a baking

soda box rather than the cigar box; (5) failing to obtain cell phone records showing that

Cowan was not involved in the conversations between the participants of the controlled

buy; (6) failing to compel the production of res gestae witnesses; (7) failing to file a

notice of alibi; and (8) failing to review the presentencing information report with Cowan

prior to sentencing. 1

       As the court explained in its previous order, the one-year limitations period for

filing the habeas petition expired on November 30, 2006. (ECF No. 29, PageID.1469.)

Yet the additional allegations of ineffective assistance of counsel were first presented to

this court in Cowan’s amended habeas petition filed on November 13, 2019, well after

expiration of the limitations period.

        An untimely amendment to a habeas petition “relates back” to an original petition

filed within the one-year limitations period only if the original petition and the amended

petition arise out of the same “conduct, transaction, or occurrence” under Fed. R. Civ.

P. 15(c)(1)(B). See Mayle v. Felix, 545 U.S. 644, 664 (2005). Under Mayle, to qualify for

relation back, the original and amended petitions must “state claims that are tied to a



1      Cowan also claims in her amended petition that her trial counsel failed to object
to the admission of drug-profile evidence. That claim was raised in the original petition
and rejected on the merits. (ECF No. 40, PageID.1557-58.) The Sixth Circuit affirmed
that determination. Cowan, 645 F.3d at 817, 821.

                                             24
common core of operative facts.” 545 U.S. at 664. Mayle cautioned, however, not to

read the “conduct, transaction, or occurrence” requirement so broadly as to render

meaningless the statute of limitations. Id. at 662-64.

       Distinct factual bases for claims of ineffective assistance of counsel generally do

not arise out of the same conduct, transaction, or occurrence in this context. See, e.g.,

Clark v. United States, 2021 U.S. App. LEXIS 18999, at *9 (6th Cir. June 24, 2021)

(holding that counsel’s alleged failure to investigate case, to interview and call

witnesses, and to file a notice of appeal did not relate back to allegation that counsel

was ineffective regarding plea advice because there was “no overlap of operative

facts”); Watkins v. Deangelo-Kipp, 854 F.3d 846, 850 (6th Cir. 2017) (finding that an

allegation that counsel failed to request a psychiatric evaluation did not relate back to

broad allegation that counsel failed “to investigate and raise a defense”); United States

v. Clark, 637 F. App’x 206, 209 (6th Cir. 2016) (holding that a claim that appellate

counsel failed to challenge drug amounts used to calculate base offense level did not

relate back to claim that appellate counsel failed to challenged career offender

enhancement); Evans v. United States, 284 F. App’x 304, 305, 313 (6th Cir. 2008)

(reasoning that a claim that trial counsel failed to pursue particular avenue of

impeachment did not relate back to claim that trial counsel gave incorrect plea advice);

Cox v. Curtin, 698 F. Supp. 2d 918, 931 (W.D. Mich. 2009) (“[A] petitioner does not

satisfy the Rule 15 ‘relation back’ standard merely by raising some type of ineffective

assistance in the original petition, and then amending the petition to assert another

ineffective assistance claim based upon an entirely distinct type of attorney

misfeasance.”) (quoting United States v. Ciampi, 419 F.3d 20, 24 (1st Cir. 2005)).


                                             25
       The new claims of ineffective assistance of counsel Cowan asserted in her

motion for relief from judgment and then included in her amended habeas petition do

not share a common core of operative facts with the claims presented in her original

petition, her initial motion to amend, or even in her motion to stay following the remand

order. They all concern a different set of acts or omissions on the part of her trial

counsel from those that appeared in the prior pleadings. To hold that such a new list of

particular allegations of ineffective assistance relate back to a different list of specific

allegations would be to construe “conduct, transaction, or occurrence” so broadly as to

render meaningless the statute of limitations. Mayle, 545 U.S. at 662-64. Accordingly,

review of Cowan’s remining claims is barred by the statute of limitations. As none of

Cowan’s claims merit relief, the petition will be denied.

                              C. Certificate of Appealability

       Before Cowan may appeal this decision, the court must determine whether to

issue a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b).

A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy §

2253(c)(2), Cowan must show “that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed further.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citation and internal quotation marks

omitted). The court finds that reasonable jurists would not debate the resolution of any

of Cowan’s claims. Thus, the court will deny a certificate of appealability.




                                              26
                                              IV. CONCLUSION

         IT IS ORDERED that the “Amended Petition for Writ of Habeas Corpus” (ECF

No. 75) is DENIED.

         IT IS FURTHER ORDERED that a Certificate of Appealability is DENIED.

                                                               s/Robert H. Cleland              /
                                                               ROBERT H. CLELAND
                                                               UNITED STATES DISTRICT JUDGE
Dated: July 15, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, July 15, 2021, by electronic and/or ordinary mail.

                                                                s/Lisa Wagner                   /
                                                                Case Manager and Deputy Clerk
                                                                (810) 292-6522

S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\06-
13846.COWAN.DenyingPetitionforHabeasCorpusandCertificateofAppealability.BHB.RMK.docx




                                                        27
